                                                                              2/14/2020


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ELIZABETH MILLER,                                 CV 18-148-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

PROGRESSIVE NORTHWESTERN
INSURANCE COMPANY,

                    Defendant.


      Pursuant to the parties’ Stipulation for Dismissal (Doc. 26), and good cause

appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 14th day of February, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
